Citation Nr: 0414359	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  01-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral testicular chronic pain.

2.  Entitlement to an initial rating in excess of 10 percent 
for left little finger scar residuals.

3.  Entitlement to an initial compensable evaluation for 
degenerative osteoarthritis of the left little finger.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
October 1986.  These claims are before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  The case is now under 
the jurisdiction of the RO in Newark, New Jersey.  In 
December 2003 the veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected bilateral testicular 
disorder is shown to be manifested by complaints of constant 
pain; it is not shown to be productive of either complete 
atrophy of a testicle or the loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
testicular chronic pain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.350(a)(1), 4.20, 
4.115b, Diagnostic Code 7523 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

The Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
why his claim for a compensable rating for bilateral 
testicular chronic pain was denied in the October 1999 RO 
rating decision, as well as in a December 2000 statement of 
the case (SOC).  A July 2001 letter (after the appeal was 
filed), informed the veteran of the VCAA and of his and VA's 
respective responsibilities in claims development.  

While the July 2001 letter advised the veteran to respond in 
60 days, several years have passed since, and everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  In one form or another the veteran 
has now received all required notice, and has had ample time 
to respond.  The veteran also indicated that he understood 
the provisions of the VCAA concerning the obligation of the 
VA to provide him notice as well as of the one-year period to 
submit evidence following such notice.  See hearing 
transcript at page 3.

Regarding timing of notice, it is noteworthy that the 
decision preceded enactment of the VCAA and the VCAA notice 
here did not precede the decision on appeal.

Regarding notice content, the veteran was not specifically 
advised to submit everything in his possession pertaining to 
his claim.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Regardless, the July 2001 letter advised the veteran 
what type of evidence, to include medical records, was needed 
to establish his claim (and by inference what he needed to 
submit, essentially constituting the type of notice suggested 
by the Court, albeit not verbatim).  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private medical 
records.  VA examinations have been conducted.  The veteran 
has not identified any records outstanding pertinent to the 
matter being addressed.  He is not prejudiced by the Board 
proceeding with the decision below.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

Service medical records include a May 1980 inpatient 
treatment record cover sheet showing a diagnosis of left 
scrotal hematoma secondary to trauma.  The cause of the 
injury was attributed to the veteran having been kicked.  

At a June 1999 VA genitourinary examination, the veteran 
complained of continuing testicular pain, particularly with 
sexual intercourse and heavy lifting, stemming from his 
inservice injury.  Examination revealed normal scrotum and 
painful testicles.  Diagnosis of bilateral testicular chronic 
pain (orchiodynia) and history of trauma to both testicles 
were supplied.  A July 1999 VA ultrasound report shows a 
diagnosis of normal scrotal.

A July 2001 letter supplied by a private urologist shows that 
examination of the veteran revealed normal genitalia, normal 
testes, no point tenderness and no sign of any hernia.  The 
diagnosis was chronic orchialgia.  The veteran complained of 
chronic testicle pain.  He also complained of sexual 
difficulties.  However, he denied any actual problems with 
either erection or ejaculation.  The physician said that he 
could not definitely attribute the veteran's testicular pain 
to his inservice injury.  

At a December 2002 VA hand, thumb and fingers examination, 
the veteran complained of constant pain in the testicular 
area.  He indicated that intercourse had become almost 
impossible.  Examination revealed no abnormalities except 
some scrotal sac tenderness.  In pertinent part, orchiodynia 
was diagnosed.  

At his December 2003 hearing before the undersigned the 
veteran testified that his testicular disorder caused him to 
experience pain, precludes him from lifting heavy items and 
essentially affects his ability to have sexual intercourse.  

The veteran at his December 2003 hearing submitted a private 
physician letter, from the same private physician who 
supplied the above-discussed July 2001 letter.  It notes that 
at a September 2003 examination the veteran mad similar 
complaints as those described in the 2001 examination.

The examination revealed the veteran's testes to be normal to 
palpation, with normal cord contents.  No obvious inguinal 
hernia was observed.  Chronic orchialgia and/or pelvic pain 
syndrome was diagnosed.  The physician again said that he was 
unable to attribute the veteran's testicular pain to his 
inservice injury.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
observes at the outset that the appeal concerning bilateral 
testicular chronic pain is from the initial rating assigned 
with the grant of service connection in October 1999.  
However, the disorder has remained essentially static 
throughout the appeal period, and staged ratings are not 
indicated.

There is no listed Diagnostic Code (Code) for testicular 
pain.  Accordingly, that disability is rated by analogy.  See 
38 C.F.R. § 4.20.  The RO has rated the veteran's service-
connected bilateral testicular chronic pain by analogy to 
complete atrophy of the testis under Code 7523.  Under that 
Code, a noncompensable rating is warranted when there is 
complete atrophy of only one testicle; a 20 percent 
evaluation may be assigned where complete atrophy of both 
testicles is shown.  38 C.F.R. § 4.115b.

The veteran's statements describing his symptoms are 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence (as required 
by the rating criteria).  

Analysis

To establish entitlement to a compensable rating (20 percent) 
under Code 7523, bilateral complete atrophy of the testis 
need be manifested.  While on recent December 2002 VA 
examination the veteran complained of constant testicular 
pain, as well as difficulty with sexual intercourse, 
testicular atrophy was not shown to be present.  Also, other 
medical evidence of record, both VA and private, while 
relating continuing complaints of testicular pain by the 
veteran, is devoid of any evidence of testicular atrophy.  
This medical evidence includes the above-discussed July 1999 
VA scrotal ultrasound findings.  Hence, a compensable rating 
for bilateral atrophy of the testis is not warranted.  

The Board also observes that special monthly compensation is 
appropriate when a veteran, as the result of a service-
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  The testicles 
are considered creative organs.  38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350(a)(1).  While the veteran has complained of 
some sexual dysfunction resulting from his service-connected 
testicular disability, review of both the VA and private 
medical evidence associated with the record does not provide 
sufficient clinical findings, as set out in 38 C.F.R. 
§ 3.350(a)(1), to enable these provisions to be applied. 

The RO has considered referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  See supplemental SOC (SSOC), mailed to the 
veteran in August 2003.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  Here, the veteran's 
testicular disorder has not required frequent 
hospitalizations, nor has it been shown to cause marked 
interference with employment.  The noncompensable schedular 
evaluation adequately portrays the degree of impairment 
shown.  Consequently, referral for extraschedular 
consideration is not warranted.

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue. 38 U.S.C.A. § 5107(b).  The 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.  


ORDER

An initial compensable evaluation for bilateral testicular 
chronic pain is denied.  
REMAND

The veteran is seeking an increased rating for his service-
connected left little finger scar residuals.  The disability 
has been rated as 10 percent disabling by the RO under Code 
7804.  See 38 C.F.R. § 4.118.  During the pendency of this 
appeal, regulatory changes amended the Rating Schedule, 
including the rating criteria applicable to skin disorders.  
The revised regulations became effective on August 30, 2002.  
See 67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among 
numerous changes made to 38 C.F.R. § 4.118 under the rating 
criteria effective on August 30, 2002 were diagnostic codes 
specific to scars that are unstable or painful, or otherwise 
limit motion (Codes 7803, 7804, and 7805.

The RO's October 1999 rating decision was issued before the 
revised diagnostic criteria for skin disorders became 
effective.  Thus, the decision that is the subject of this 
appeal did not contemplate the revised criteria.

In addition, the record indicates that the veteran did not 
receive full notification of the revised 38 C.F.R. § 4.118.  
Indeed, an August 2003 SSOC only cited the "old" (before 
August 30, 2002) Code 7804.  The veteran should be notified 
of these potentially applicable provisions so as to have an 
opportunity to further substantiate his claim if he so 
desires.

The veteran is also seeking a compensable evaluation for his 
service-connected degenerative osteoarthritis of the left 
little finger.  The disability has been rated as 
noncompensable by the RO.  

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 4.71a, 
Code 5003.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  See 38 C.F.R. 4.40.

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain, on both active and passive motion, in 
weight bearing and non-weight bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Review of the medical evidence of record reveals that the VA 
examiner in December 2002 failed to address whether there was 
evidence of left hand/little finger pain and functional loss, 
or increased disability during periods of flare-ups or 
increased fatigability.  The VA has a duty to assist the 
appellant in the development of facts pertinent to his claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining an 
adequate VA examination.  38 C.F.R. § 3.159(c)(4).
During the course of the veteran's appeal the diagnostic 
codes used to evaluate disability of the fingers were 
changed, adding diagnostic codes 5227, 5228, and 5229 for 
limitation of motion of the thumb, index or long finger, and 
ring or little finger, respectively.

Prior to August 26, 2002, Code 5227 provided a single 
noncompensable evaluation for ankylosis for any finger other 
than the thumb, index finger, or middle finger.  

Effective from August 26, 2002, Code 5227 provides a single 
noncompensable evaluation for unfavorable or favorable 
ankylosis of either the major or minor ring or little finger.  
The Rating Schedule also indicates that VA can also consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  See 38 C.F.R. § 4.71a, Code 5227.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provided otherwise or permitted the Secretary 
. . . to do otherwise and the Secretary did so."  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See also Holliday v. 
Principi, 14 Vet. App. 280 (2001).

Recently, the U.S. Court of Appeals for the Federal Circuit 
issued a decision which expressly overturned, in part, the 
Court's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the Board 
notes that the Federal Circuit's decision in Kuzma appears to 
be limited to the retroactive application of 38 U.S.C.A. §§ 
5103, 5103A which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.
The Board finds that the Court's ruling in Karnas continues 
to require retroactive consideration of changes in law which 
occur prior to the conclusion of the administrative or 
judicial appeals process.  In other words, the veteran is 
entitled to have his claims of entitlement to both an 
increased and compensable rating considered under both the 
applicable "old" and "new" Code provisions, and therefore 
remand is required.  See Karnas, supra.

The veteran has appealed the initial evaluations of these two 
claims; scar and degenerative osteoarthritis of the left 
little finger.  Therefore, these issues on appeal are ones in 
which the possibility of staged ratings must be considered.  
See Fenderson, supra.

Accordingly, the matters on appeal relating to the veteran's 
left little finger (scar and arthritis) are REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of disability produced 
by his service-connected degenerative 
osteoarthritis of the distal 
interphalangeal joint of the left little 
finger.  The examination should include 
complete range of motion studies of the 
left hand, including the fingers, and any 
additional studies or tests that are 
deemed necessary.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.

In examining the service-connected 
degenerative osteoarthritis of the left 
little finger, in addition to the range 
of motion studies noted above, the 
examiner must also determine if there is 
any additional limitation of function due 
to pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca, supra.  Specifically, the 
examiner should opine whether it is at 
least as likely as not that the veteran 
has any additional loss of motion of the 
left hand (including individual fingers) 
due to pain, painful motion, or flare-ups 
of pain, supported by objective findings; 
and whether it is at least as likely as 
not that the veteran has any additional 
loss of motion of the left hand due to 
weakness, fatigability, or 
incoordination.

2.  The RO should schedule the veteran 
for a dermatological examination.  All 
necessary testing should be conducted.  
The examiner must review the entire 
claims folder.   The examiner should be 
requested to provide an opinion as to (A) 
the exact location and size of the post 
operative scar of the left little finger, 
and (B) whether the scarring is either 
superficial, poorly nourished, has 
repeated ulceration, is tender and/or 
painful on objective demonstration, is 
superficial and unstable (no underlying 
soft tissue damage but there is frequent 
loss of covering skin over the scar), or 
is superficial and painful and/or causes 
additional loss in range of motion of the 
left little finger.  

If any of the specifically enumerated 
adverse symptomatology is not present, 
the examiner must say so.  A photograph 
of the scarring should be taken.   All 
findings and opinions should be set forth 
in detail.  

3.  The RO should readjudicate the 
veteran's left little finger degenerative 
osteoarthritis claim, considering the 
provisions of 38 C.F.R. § 4.71a, Code 
5003 and 38 C.F.R. § 4.71a, Code 5227 
(effective on and after Aug. 26, 2002).  
The version more favorable to the veteran 
should be applied for the period on and 
after August 26, 2002, and only the old 
version may be applied for the period 
before that effective date.  

The RO should also readjudicate the 
veteran's left little finger scar claim, 
considering the provisions of 38 C.F.R. 
§ 4.118, Codes 7803, 7804 and 7805 
(effective on and after August 30, 2002).  
The version more favorable to the veteran 
should be applied for the period on and 
after August 30, 2002, and only the old 
version may be applied for the period 
before that effective date.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a SSOC, 
which contains notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment by the 
RO. The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



